DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/219 and 09/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, “the other of the first main body flow path and the second main body flow path” in line 4 of the claim is not clear how the connection path is disposed in the second main body flow path since the figure 3 shows the connection path 33 is disposed in the first main body flow path 32.  Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ueki (US 9,772,003 B2). 
Regarding claim 1, Ueki discloses a vibration-damping device of a liquid-sealed type (figs. 1-5), comprising: 
a cylindrical first mounting member (11) connected to one of a vibration-generating unit and a vibration-receiving unit and a second mounting member (12) connected to the other thereof; 
an elastic body (13) elastically connecting the first and second mounting members; and 
a partition member (42) which partitions a liquid chamber in the first mounting member in which a liquid is sealed into a first liquid chamber (14) and a second liquid chamber (15), wherein 
a restricted passage is formed in the partition member to allow the first liquid chamber and the second liquid chamber to communicate with each other (note the passages of the partition member 42 shown in figs. 2-5), 
the restricted passage includes: a first communication part (32a shown in fig. 3) which is open to the first liquid chamber (14); 

a main body flow path (note 31, 33a and 33b shown in figs. 2-5) which allows the first communication part and the second communication part to communicate with each other, 
the main body flow path includes a swirl chamber (note 31, 33a and 33b shown in figs. 2-5) that generates a swirling flow of the liquid according to a flow velocity of the liquid from the other of the first communication part and the second communication part (note fig. 2), and 
the swirl chamber (31, 33a and 33b shown in fig. 3) is disposed to be spaced apart from one of the first communication part (32a) and the second communication part (32b).
Re-claim 2, Ueki discloses the main body flow path (note 31, 33a and 33b shown in figs. 2-5) extends in a circumferential direction around a central axis of the first mounting member (11), 
the main body flow path (note 31, 33a and 33b shown in figs. 2-5) includes: 
a first main body flow path (note the axial fluid flow path of the body 36a in fig. 3) connected to the first communication part (32a); and 
a second main body flow path (note the axial fluid flow path of the body 36b in fig. 3) connected to the second communication part (32b) and disposed at a different position in an axial direction along the central axis with respect to the first main body flow path, and 
the swirl chamber (note 31, 33a and 33b shown in figs. 2-5) protrudes radially inward from one of the first main body flow path and the second main body flow path.
Re-claim 3, Ueki discloses a central axis of the swirl chamber (note 31, 33a and 33b shown in figs. 2-5) extends in the axial direction,
a diffusion chamber (note the inner chamber of the body 36a and 36b shown in figs. 4-5) which is axially continuous with the swirl chamber through a connection path (note the paths 37a and 37b) is disposed in the other of the first main body flow path and the second main body flow path, and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657